           Case 2:20-cv-00683-GMB Document 1 Filed 05/14/20 Page 1 of 4                  FILED
                                                                                2020 May-15 AM 09:15
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

IMEDEQUIP, LLC,                          )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      ) Case No. _______________
                                         )
PHARMACISTS MUTUAL                       )
INSURANCE COMPANY,                       )
                                         )
      Defendant.                         )

                            NOTICE OF REMOVAL

TO THE CLERK OF COURT FOR THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF ALABAMA:

      In accordance with 28 U.S.C. §§ 1332, 1441, and 1446, Defendant

Pharmacists Mutual Insurance Company (Pharmacists Mutual) removed this action

from the Circuit Court of Mobile County, Alabama, to the United States District

Court for the Northern District of Alabama, Southern Division. As grounds for

removal, Pharmacists Mutual states as follows:

      1.      This is a civil action over which this Court has original jurisdiction

under 28 U.S.C. § 1332, and which may be removed to this Court pursuant to 28

U.S.C. § 1441.

      2.      On December 6, 2019, Plaintiff iMedEquip, LLC filed suit in the

Circuit Court of Jefferson County, Alabama, styled IMEDEQUIP, LLC v.
                Case 2:20-cv-00683-GMB Document 1 Filed 05/14/20 Page 2 of 4



Pharmacists Mutual Insurance Company, Case No. CV-2019-905315. The

Complaint seeks to recover proceeds under insurance policies issued by

Pharmacists Mutual in connection with an alleged theft of inventory.

           3.       Complete diversity of citizenship exists between Plaintiff and PMIC.

Plaintiff has at all relevant times been an Alabama limited liability company whose

sole member is Lonnie Dorcey. Upon information and belief, Lonnie Dorcey is a

resident and citizen of Alabama. Pharmacists Mutual has at all relevant times been

an Iowa corporation with its principal place of business in Iowa. Thus, Pharmacists

Mutual is a citizen of Iowa.

           4.       The amount in controversy required for diversity jurisdiction is met.

Plaintiff’s Complaint does not demand a specific sum of damages. However,

Plaintiff has submitted a statement of loss to Pharmacists Mutual seeking

$94,770.00.1 The amount in controversy therefore is at least $94,770.00, which

exceeds the sum or value of $75,000.00 exclusive of interest and costs. 28 U.S.C §

1332(a).

           5.       This Notice of Removal is timely filed. 28 U.S.C. § 1446(b)(2)(B)

permits removal within 30 days after service on the defendant of the Complaint

and summons. Pharmacists Mutual accepted service of Plaintiff’s Complaint and

summons on April 15, 2020. This Notice of Removal is filed within thirty days


1
    Ex. 1, July 12, 2017 Statement of Loss.

                                               2
3563362
               Case 2:20-cv-00683-GMB Document 1 Filed 05/14/20 Page 3 of 4



after service of the Complaint and summons, and thus complies with the filing

requirement of 28 U.S.C. § 1446(b).

          6.      Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and

orders in the state court suit is attached as Exhibit 2. Written notice of filing of this

Notice of Removal is being served on Plaintiff through its counsel of record.

          7.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

being filed today with the Clerk of the Circuit Court of Jefferson County, Alabama.

          8.      Pharmacists Mutual reserves the right to supplement this Notice of

Removal with additional evidence or authority supporting any basis for removal.

          WHEREFORE, Pharmacists Mutual respectfully requests the Court to take

jurisdiction of this action and issue all necessary orders and process to remove this

action from the Circuit Court of Jefferson County, Alabama, to the United States

District Court for the Northern District of Alabama, Southern Division.

          Dated: May 14, 2020.

                                           /s/ Graham R. Pulvere
                                           Graham R. Pulvere (ASB-6800-R76P)
                                           Jessica A. Hornbuckle (ASB-2464-E98L)

OF COUNSEL:
Lloyd, Gray, Whitehead & Monroe, P.C.
880 Montclair Road, Ste. 100
Birmingham, Alabama 35213
Telephone: (205) 967-8822
Fax: (205) 967-2380
gpulvere@lgwmlaw.com
jhornbuckle@lgwmlaw.com

                                              3
3563362
          Case 2:20-cv-00683-GMB Document 1 Filed 05/14/20 Page 4 of 4



                         CERTIFICATE OF SERVICE

      I hereby certify that on this 14th day of May, 2020, a true and correct copy of
the foregoing has been furnished either by filing electronically with the Clerk of
Court, by electronic mail, or by United States Mail, first-class postage prepaid and
properly addressed to:

Andrew P. Campbell, Esq.
Cason M. Kirby, Esq.
Sarah Beth Sanders, Esq.
Campbell Partners, LLC
505 20th Street North, Suite 1600
Birmingham, Alabama 35203
andy@campbellpartnerslaw.com
cason@campbellpartnerslaw.com
sarahbeth@campbellpartnerslaw.com
Attorneys for Plaintiff



                                       /s/ Graham R. Pulvere
                                       OF COUNSEL




                                         4
3563362
